DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/31/2021 in response to the Non-Final Office Action mailed 06/11/2021 has been entered.  
	Claims 1, 6-7, 10 and 15-17 have been amended, and no new claims have been added.  Claims 1-20 are currently pending in U.S. Patent Application No. 16/800,819.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the cited prior art have been considered and determined persuasive in view of accompanying claim amendments, and in further view of those considerations/deficiencies of Dolloff (US 7,310,440) as identified in the Interview Summary of 8/19/2021.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth.  Reconsideration and updated search has 
iteratively reducing, based on respective iterative adjustments to tie points, a sum aggregate of discrepancies between respective tie points and associated 3D points in the first and the second 3D images. each tie point of the tie points indicating a 3D location on a ground surface, a corresponding 3D point in the first 3D image and a corresponding 3D point in the second 3D image;
adjusting 3D error models of the first and second 3D images based on the reduced sum aggregate to generate registered 3D images; and
propagating the adjusted error models of the first or second 3D images to the registered 3D image to generate error of the registered 3D images.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not discussed above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669